DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. Applicant contends that the clamping block in Ding is only positioned in abutment along a longitudinal direction of the rail R and around an outer dovetail surface of the rail R. The “first clamping block 22b does not extend into a transverse groove of the rail [] the rail R only has a longitudinal dovetail profile and does not have a transverse groove”. This is not persuasive in that Ding clearly discloses the rail R having transverse grooves (see annotated Fig. below). Ding DOES disclose “a locking limiting pressing block slidably connecting with the connecting base… a bottom of the locking limiting pressing block has a first clamping block, the first clamping block can extend into a transverse groove of the Pic rail” (see 48, 214, 208, 216). With regards to applicant’s arguments that Ding “does not engage the accessory clamp member 16 having the cited connecting guide rails 20a, 20b and clearly does not fix a relative position of the cited connecting guide rails 20a, 20b and the base The fixing of the position of the connecting guide rails 20a, 20b in Ding is accomplished by fasteners 36 that are entirely separate from the locking limiting pressing block 18; the cited second clamping block is unrelated to determining the relative position of the connecting guide rails 20a, 20b to the base 14. Ding therefore also does not disclose “a locking limiting pressing block slidably connected with the connecting base ... a top of the locking limiting pressing block has a second clamping block ... the second clamping block can fix a relative position of the connecting guide rails and the connecting base” applicant’s arguments are broader than the limitations recited in the claims, in that the fasteners generically fix the position of the connecting rails via the clamp member since ALL elements interact. It is noted that the recitation of Moore is for positioning of steel ball in slidable arrangement in a mounting groove formed in the connecting base, a diameter of a top opening in the mounting groove smaller than a diameter of the positioning steel ball, a bottom opening in the mounting groove connected with a threaded plug, and an elastic part. And not for a locking limiting pressing block having a first clamping block that can extend into a transverse groove of a Pic rail. It is noted that the recitation of Liao is for the teaching of fixing a locking pull rod with a locking nut and not for a locking limiting pressing block having a first clamping block that can extend into a transverse groove of a Pic rail.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (US Patent Application Publication 2011/0247255). Ding et al. discloses a rapid clamping mechanism, comprising: a connecting base having a through groove matched with a Pic rail formed in a bottom of the connecting base, the through groove can slide along the Pic rail in a reciprocating mode; a locking limiting pressing block (18) slidably connected with the connecting base, a first relative sliding direction of the locking limiting pressing block and the connecting base is vertical to a length direction of the Pic rail, a bottom of the locking limiting pressing block has a first clamping block (22b), the first clamping block can extend into a transverse groove of the Pic rail (via 48, 214, 208, 216), a top of the locking limiting pressing block has a second clamping block (to go into groove 80, see at least Figs. 5A and 5B); a locking pull rod (26) having a first end connected with the connecting base and a second end slidably connected with the locking limiting pressing block, a second relative sliding direction of the locking pull rod and the locking limiting pressing block is parallel to the first relative sliding direction of the locking limiting pressing block and the connecting base; a locking wrench (28) having a plurality of eccentric wheels (the two sides of locking wrench that go around support bar 26), the locking pull rod penetrates through an end of the locking limiting pressing block to be hinged to the eccentric wheels, the eccentric wheels abut against the locking limiting pressing block (see at least Figs. 5 and 7); and a plurality of connecting guide rails positioned on a top of the connecting base (20a, 20b), the connecting guide rails can be connected with external equipment, the second clamping block can fix a relative position of the connecting guide rails and the connecting base.

    PNG
    media_image1.png
    757
    914
    media_image1.png
    Greyscale


With regards to claim 2. The rapid clamping mechanism of claim 1, wherein a sliding groove is formed in the connecting base, the locking limiting pressing block is slidably arranged in the sliding groove. (see at least Fig. 2)
With regards to claim 3. The rapid clamping mechanism of claim 2, wherein the sliding groove is internally provided with a first elastic part (34).
With regards to claim 4. The rapid clamping mechanism of claim 3, wherein the first elastic part abuts against the connecting base and the locking limiting pressing block. (see at least Fig. 2)
With regards to claim 5. The rapid clamping mechanism of claim 4, wherein the first elastic part is a spring and sleeves an exterior of the locking pull rod. (see at least Fig. 2)
With regards to claim 6. The rapid clamping mechanism of claim 5, wherein a side of the locking limiting pressing block closest to the connecting base has a positioning pit (82), an end of the first elastic part is positioned in the positioning pit.
With regards to claim 14. The rapid clamping mechanism of claim 1, wherein the locking wrench is hinged to the locking pull rod through a limiting pin (30, 50).
With regards to claim 15. The rapid clamping mechanism of claim 1, wherein the locking wrench has a handheld part connected with the eccentric wheels. (see Figures)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. as applied to claim 1 above, and further in view of Moore (US Patent 8,151,508). Ding et al. does not disclose the clamping mechanism comprising the specific steel ball, however Moore does.  Moore teaches a device for attaching accessories to firearms comprising a connecting base (20) having a positioning steel ball (32) slidably arranged in a mounting groove (37) formed in the connecting base, wherein a diameter of a top opening in the mounting groove is smaller than a diameter of the positioning steel ball (see at least Fig. 5b). A bottom opening in the mounting groove is connected with a threaded plug (34), the plug is detachably connected with the connecting base. An elastic part (i.e. spring) (33) is arranged between the plug and the positioning steel ball. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing alignment to an accessory as taught by Moore to one of ordinary skill in the art before the effective filling date.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. as applied to claim 1 above, and further in view of Liao (US Patent 7,107,716). Although Ding et al. does not expressly disclose the first end of the locking pull rod fixed through a locking nut, Liao does. Liao teaches clamping mechanism for a firearm wherein the locking pull rod is fixed through a locking nut. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing a quick attach clamping mechanism that could be fine tuned to the specific rail as is taught by Liao to one of ordinary skill in the art before the effective filing date of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641